UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                     11/20/2019
KIRAN VUPPALA,                                            :
                                                          :
                                        Plaintiff,        :
                                                          :      18-CV-10696 (VSB)
                      -against-                           :
                                                          :            ORDER
998LQ SUSHI, INC., et al.                                 :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On March 25, 2019, I entered an order directing Plaintiff, no later than April 15, 2019, to

seek a default judgment against any Defendant who had not answered or otherwise responded to

the Complaint by that date. (Doc. 23.) Defendant Yu-Chen Lin 2011 Irrevocable Trust did not

appear by April 15, 2019, but Plaintiff failed to comply with my instructions to move for default

judgment. Accordingly, on April 16, 2019, I directed Plaintiff to submit a letter, no later than

April 22, 2019, explaining why he did not comply with my instructions and demonstrating why

all claims should not be dismissed against Defendant Yu-Chen Lin 2011 Irrevocable Trust (the

“Trust”). (Doc. 31.) Once again, Plaintiff failed to comply with my order. Accordingly, on

April 23, 2019, I dismissed all claims against the Trust. (Doc. 32.) After Plaintiff moved for

reconsideration of the dismissal without objection from Defendants, (Doc. 39), and further filed a

motion to reopen the case, (Doc. 45), on October 3, 2019 I restored the claims against the Trust,

(Doc. 48). My order further instructed “that if Defendant Yu-Chen Lin 2011 Irrevocable Trust

does not answer or otherwise respond to the complaint by October 21, 2019, then, no later than

November 18, 2019, Plaintiff shall move for a default judgment against it, pursuant to Rule 4(H)
of my Individual Rules & Practices in Civil Cases.” (Doc. 48.) The Trust failed to answer or

respond by October 21, 2019, yet Plaintiff has still not moved for a default judgment.

       Accordingly, it is hereby:

       ORDERED that all claims against Defendant Yu-Chen Lin 2011 Irrevocable Trust are

dismissed with prejudice.

SO ORDERED.

Dated: November 20, 2019
       New York, New York

                                                    ______________________
                                                    Vernon S. Broderick
                                                    United States District Judge
